United States Court of Appeals
                     For the First Circuit

No. 05-2015

  CHARLES J. SENIOR; NORMAN FAHY; RONALD D. PHIPPS; RAYMOND W.
POSTMA; THOMAS G. HIRL; GARRETT M. FAGAN; UNITED STEELWORKERS OF
                      AMERICA, LOCAL 12004,

                     Plaintiffs, Appellants,

                               v.

  NSTAR ELECTRIC AND GAS CORPORATION; COMMONWEALTH GAS COMPANY,

                     Defendants, Appellees.




                         ERRATA SHEET

     The opinion of this court, issued May 31, 2006, should
be amended as follows:

     On page 14, line 6: Replace "insured" with "ensured"

     On page 29, line 20: Replace "only ten" with "ninety"